DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 08/12/2021.  Claims 1-20 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 9-11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 32-34 and 36-43 off copending Application No. 15/122,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current are included in application No. 15/122,541.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim
Current application (17/401144)
Claim 
Co-pending application (15/122,541)
1
A method comprising:
27
A method comprising:
1
strobing one of a first and second electrodes having a mutual capacitance with a time- varying waveform over a first measurement period;
27
strobing an electrode having a capacitance with a time-varying waveform over a first measurement period;
1
strobing one of the first and second electrodes with a time-varying waveform over a second measurement period;
27
strobing the electrode with a time-varying waveform over a second measurement period;
1
electrically coupling a processing unit to the first and second electrodes;
27
electrically coupling a processing unit to the first and second electrodes,
1
the processing unit configured to register a first touch signature in response to an object approaching one of the first or second electrode, the first touch signature occurring over a total time domain (T) between a first time and a second time, between a first substantially constant mutual capacitance and a second substantially constant mutual capacitance, wherein the first touch signature includes a rate of change (ds/dt) of the mutual capacitance in combination with at least one of the following parameters of the first touch signature: an interval change in mutual capacitance (ds) during the total time domain (T), wherein the interval change in mutual capacitance (ds) is less than a total change in mutual capacitance (S) for the first touch signature, an interval time domain (dt) corresponding to the interval change in mutual capacitance (ds), wherein the interval time domain (dt) is less than the total time domain (T) for the first touch signature.
27
the processing unit configured to register a first touch signature in response to an object approaching one of the first or second electrode, the first touch signature occurring over a total time domain (T) between a first time and a second time, between a first substantially constant capacitance and a second substantially constant capacitance, wherein the first touch signature includes a rate of change (ds/dt) of the capacitance in combination with at least one of the following parameters of the first touch signature: an interval change in capacitance (ds) during the total time domain (T), wherein the interval change in capacitance (ds) is less than a total change in capacitance (S) for the first touch signature, an interval time domain (dt) corresponding to the interval change in capacitance (ds), wherein the interval time domain (dt) is less than the total time domain (T) for the first touch signature.




9
The method according to Claim 1 further comprising disposing a substrate in proximity to the first and second electrodes, and calculating a substrate relative movement.
32
The method according to Claim 29 further comprising disposing a touch substrate overlying the first and second electrodes; and calculating a substrate relative movement.




10
The method according to Claim 9 further comprising calculating a substrate relative movement is calculating the movement of a ridged substrate.
33
The method according to Claim 31 further comprising calculating a substrate relative movement is calculating the movement of a ridged substrate.




11
The method according to Claim 9 further comprising calculating a substrate relative movement is calculating the multistage movement of a flexible substrate.
34
The method according to Claim 31 further comprising calculating a substrate relative movement is calculating the multistage movement of a flexible substrate.




13
The method according to Claim 1 further comprising calculating measurement of one of ds, dt, ds/dt, S, T, and combinations thereof at one of the first and second electrodes.
36
The method according to Claim 27 further comprising calculating measurement of one of ds, dt, ds/dt, S, T, and combinations thereof.




14
The method according to Claim 13 further comprising filtering the signal prior to calculating measurement of one of ds, dt, ds/dt, S, T, and combinations thereof from a first electrode.
37
The method according to Claim 35 further comprising filtering the signal prior to calculating measurement of one of ds, dt, ds/dt, S, T, and combinations thereof from the electrode.




15
The method according to Claim 13 further comprising filtering the signal prior to calculating measurement of one of ds, dt, ds/dt, S, T, and combinations thereof from the first and second electrodes.
38
The method according to Claim 36 further comprising filtering the signal prior to calculating measurement of one of ds, dt, ds/dt, S, T, and combinations thereof from a plurality of electrodes.




16
The method according to Claim 1 further comprising providing one of a hardware filter and a software filter.
39
The method according to Claim 36 further comprising providing one of a hardware filter and a software filer operatively coupled to the first electrode.




17
The method according to Claim 1 further comprising conducting a first signature profile decision based on if ds is less than a first value for a given dt, too determined to be a touch event did not occur.
40
The method according to Claim 35 further comprising conducting a first signature profile decision based on if ds is less than a first value for a given dt, too determined to be a touch event did not occur.




18
The method according to Claim 17 further comprising conducting a second signature profile decision based on if ds is greater than a second value for a given dt, too determined to be a touch event did not occur.
41
The method according to Claim 35 further comprising conducting a second signature profile decision based on if ds is greater than a second value for a given dt, too determined to be a touch event did not occur.




19
The method according to Claim 1 wherein calculating differential measurement of one of ds, dt, ds/dt, S, T, and combinations thereof is done simultaneously.
42
The method according to Claim 35 wherein calculating measurement of one of ds, dt, ds/dt, S, T, and combinations thereof is done simultaneously.




20
The method according to Claim 1 further comprising disposing the first and second of electrodes in multiple planes above a substrate.
43
The method according to Claim 31 further comprising disposing the plurality of electrodes in multiple planes above a substrate.


As shown in the above table, claims 27, 32-34 and 36-43 of Co-pending application (15/122,541) include (and therefore anticipate) all the limitations of claims 1, 9-11 and 13-20 of the current application, and claims 27, 32-34 and 36-43 of the Co-pending application (15/122,541) is a narrower versions of claims 1, 9-11 and 13-20 of the current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622